PER CURIAM.
On the record before us, we cannot conclude that the trial court erred in its determination that the State’s witness was unavailable to testify in person at trial, as defined in Florida Rule of Criminal Procedure 3.190(j)(6), due to her advanced age and illness. Thus, the court did not abuse its discretion when it admitted this witness’s perpetuated deposition testimony. See DiBattisto v. State, 480 So.2d 169 (Fla. 3d DCA 1985). Accordingly, we affirm the appellant’s conviction and sentence for first-degree murder with a firearm.
Affirmed.